 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    DELFINO CARDENAS MACHADO,                           No. 1:17-cv-00979-AWI-SKO (HC)
12                        Petitioner,
13            v.                                          ORDER DENYING AS MOOT
                                                          PETITIONER’S MOTION FOR WAIVER
14    KIM HOLLAND,                                        OF APPELLATE FILING FEE
15                        Respondent.                     (Doc. 28)
16

17

18
             Petitioner, Delfino Cardenas Machado, is a state prisoner appealing this Court’s denial of
19

20   his petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, requesting the Court waive the

21   appellate filing fee. A petitioner who was authorized to file in forma pauperis in the District Court

22   may proceed on appeal without further authorization unless the District Court finds that the appeal
23   is not taken in good faith or that the petitioner is not otherwise entitled to proceed in forma pauperis.
24
     Fed. R. App. P. 24(a)(3).
25
             On July 25, 2017, the Court authorized Petitioner to proceed in forma pauperis. (Doc. 5.)
26
     The Court has not found that the appeal is not being taken in good faith, or that Petitioner is not
27

28   otherwise entitled to continue without payment of the filing fee. Consequently, Petitioner’s appeal
                                                         1
 1   may proceed without the District Court’s waiving the appellate filing fee.
 2            Petitioner’s motion for waiver of appellate filing fee is hereby DENIED as moot.
 3

 4   IT IS SO ORDERED.

 5   Dated:     December 14, 2018                                /s/   Sheila K. Oberto          .
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
